Case 1:03-md-01570-GBD-SN Document 5581 Filed 01/15/20 Page 1 of 2

  
  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

; 03-md-1570 (GBD)(SN
In re Terrorist Attacks on September 11, 2001
ECF Case
This document relates to: 19-cv-44 (GBD)(SN)
Prior, et al. v. The Islamic Republic of Iran ECF Case

 

ORDER OF PARTIAL FINAL DEFAULT JUDGMENTS ON BEHALF OF
PRIOR PLAINTIFFS IDENTIFIED AT EXHIBIT A

(PRIOR I)

Upon consideration of the evidence and arguments submitted by Plaintiffs identified in
Exhibit A to this Order, plaintiffs in Prior, et al. vy. The Islamic Republic of Iran, et al., Case No.
19-cv-44 (GBD){SN), who are each a spouse, parent, child, or sibling (or the estate of a spouse,
parent, child, or sibling) of a victim killed in the terrorist attacks on September 11, 2001, and the
Judgment by Default for liability only against the Islamic Republic of Iran entered on September
6, 2019 (ECF No. 5088), together with the entire record in this case, it is hereby;

ORDERED that service of process was effected upon The Islamic Republic of Iran in
accordance with 28 U.S.C. § 1608(a) for sovereign defendants;

ORDERED that partial final judgment is entered against the Iran Defendants and on behalf
of the Plaintiffs in Prior, et al. v. The Islamic Republic of Iran, et al., Case No. 19-cv-44
(GBD)\SN), as identified in the attached Exhibit A, who are each a spouse, parent, child, or sibling
(or the estate of a spouse, parent, child, or sibling) of individuals killed in the terrorist attacks on
September 11, 2001, as indicated in Exhibit A, and it is

ORDERED that Plaintiffs identified in Exhibit A are awarded: solatium damages of
$12,500,000 per spouse, $8,500,000 per parent, $8,500,000 per child, and $4,250,000 per sibling,

as set forth in Exhibit A; and it is

 

 
Case 1:03-md-01570-GBD-SN Document 5581 Filed 01/15/20 Page 2 of 2

ORDERED that Plaintiffs identified in Exhibit A are awarded prejudgment interest of 4.96
percent per annum, compounded annually, running from September 11, 2001 until the date of
judgment; and it is

ORDERED that Plaintiffs identified in Exhibit A may submit an application for punitive
damages, economic damages, or other damages (to the extent such awards have not previously
been ordered) at a later date consistent with any future rulings made by this Court on this issue,
and it is

ORDERED that the remaining Prior Plaintiffs not appearing on Exhibit A, may submit in
later stages applications for damages awards, and to the extent they are for solatium or by estates
for compensatory damages’ for decedents pain and suffering from the September 11 attacks, they

will be approved consistent with those approved herein for the Plaintiffs appearing on Exhibit A.

Dated: New York, New York SO QRDERED: |
7070 Jan 3.0 2020 Navn B . Doryehe

GEGRG _ DANIELS
ed States District Judge

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00°000°00S*Sz$ 7IVLOL
00°000°00S‘8$ pro PRMIS] losUIWIOG OIpag uowey HeEMOIS souler PRY
00°000°00S‘8$ PEO LEMS OOSTOURL A HEMIIS sower poRyor
00°000'00¢‘8$ PIO (Jo d]eIsq) UOQqIH yOuopoly wepy woqqin uur] vigod
a
9
=
o sa 0
> |. = | & =
= ‘s 0 r= A
© eo Ss eo
> = o
Zz — oS
= 4 CONKAN y 5 4 7
= o AINVN .LSW1 [SINAN DIGG S 4 2 <j
WALLV'IOS - Si AALLNIW 1d AALLNIV 1d isa = = =
o wn AALLNIVTd| & 2 S 2
yy S = re =
o = Z s Z
Gg 4 > Z >
S = z =
= co < co
2 rs
=
V LISIHXa

 

T JO T abed

Oc/ST/TO Palla T-T8SS JuUeWNDOQ NS-dgD-0ZSTO-Pw-E0-T eseD

 

 
